DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 11 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eckes et al. (US 2015/0069303).
In re claim 1 Eckes discloses a method for producing an organic thin film (Part C: Production, beginning ¶227) comprising: a step of forming a coating film by applying an organic electronic material comprising a charge transport compound (¶251, the inventive compounds used as the hole-transport layer), and a step of heating the coating film under an inert gas atmosphere to form an organic thin film (also per ¶251), wherein the charge compound has a structure region represented by the following formula (1-3): -Ar-O-(CH2)n-Z, wherein Z represents a substituted or unsubstituted polymerizable functional group, and n is an integer from 1 to 4. The inventive compound Eckes contains a crosslinkable group Q (¶99-¶100) which may be Q4b:

    PNG
    media_image1.png
    93
    223
    media_image1.png
    Greyscale
, where Q is a radical directly attached to an aryl group as described in the structures from ¶90 to ¶101. In the case of Q4b n=2 and Z is an ethylene (vinyl) group.
In re claim 2 the organic electronic material comprises a solvent (¶251, toluene).
In re claim 3 the organic electronic material has hole transport properties (¶251).
In re claim 4 the compounds substituted with crosslinkable radical Q are aromatic amine structures (¶96, structure X11) 
    PNG
    media_image2.png
    101
    250
    media_image2.png
    Greyscale
.
In re claim 5 the charge transport compound has a structure that is branched in three or more directions (three aryl groups off the central N in structure XII above).
In re claim 7 the polymerizable functional group is a vinyl group.
In re claim 11 Eckes discloses an organic thin film produced by the method of claim 1 (¶251).
In re claim 19 Eckes discloses producing the organic thin film on an anode followed by forming a light emitting layer and a cathode (structure A of ¶233).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eckes as applied to claim 1 above, and further in view of Yoshinari (WO 2017/043502 A1, the equivalent U.S. document US 2019/0305225 is referenced as a translation).
In re claims 8-10 Eckes discloses a polymeric hole organic thin film (as in re claim 1) but is silent as to the use of a polymerization initiator.
Yashimoto discloses the use of onium salt (¶138, tetraethylammonium hydroxide), an ionic compound, as a polymerization initiator in the manufacture of a polymeric charge transport layer.
The purpose of a polymerization initiator is to start the process of polymerization so that a polymer may be manufactured. As both Eckes and Yoshinari disclose the manufacture of a charge transport polymer it would have been obvious to one of ordinary skill in the art at the time of filing to use the polymer initiator of Yoshinari in the method of Eckes in order to manufacture the polymeric charge transport layer.
Claim(s) 12, 16 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Eckes.
In re claim 12 Eckes does not disclosed the claimed measurement of oxygen ion intensity,
however as all the conditions and materials of forming the layers are the same as that presently claimed it
stands to reason that a layer formed from the same materials under the same conditions will exhibit the
same properties, such that the claimed measurement of oxygen ion intensity is inherently present in the
layers of Eckes. Additionally, it would have been obvious to one of ordinary skill in the art to minimize
the presence of oxygen in the organic layer stack as oxygen oxidizes and thereby destroys electronically
active organic compounds and thus the minimization of oxygen is an old and well-known design
consideration in the art.
In re claim 16 Eckes discloses the use of the organic electroluminescent element in a display (¶155).
In re claim 20 ¶232-¶254 of Eckes describes the manufacture of on OLED having the claimed laminate, except for the inherent or alternatively obvious subject matter discussed in re claim 12 above.
Claim(s) 14, 15, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eckes as applied to claim 12 above, and further in view of Yoshinari.
Eckes is silent regarding the use of the inventive hole-transport material on a flexible or resin film substrate or in an element of an illumination device which may be integrated into a liquid crystal display.
Yoshinari discloses the use of a hole-transport material in all of those contexts (claims 10, 11, 13 and 14 respectively).
The applications of Yoshinari are all common applications of an organic electroluminescent element and it would be obvious to one of ordinary skill in the art at the time of filing to use the hole-transport layer of Eckes in electroluminescent elements in a variety of applications.
Allowable Subject Matter
Claims 21 and 22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Prior art does not disclose or render obvious the claimed structural unit T1-1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P SHOOK whose telephone number is (571)270-7890. The examiner can normally be reached 9:00 am - 5:00 pm, Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P SHOOK/             Primary Examiner, Art Unit 2896